DETAILED ACTION
The following Office Action is in response to the Amendment filed on June 16, 2022 and the Examiner-Initiated Interview held on August 15, 2022.  Claims 1-3, 5-10, 12-17, 19, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on pages 7-8 of the Applicant’s Response filed on June 16, 2022, the cancellation of claims 4, 11, and 18 and the amendment of claim 9 have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “The Rejection of Claims Under § 102” section on pages 8-9 of the Applicant’s Response filed on June 16, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the Examiner’s Amendment discussed in the Office Action below.  The Examiner’s Amendment was discussed in the Examiner-Initiated Interview held on August 15, 2022.  Therefore, the rejections of the claims under 35 U.S.C. §102 are withdrawn.
Concerning the “The Rejection of Claims Under § 103” section on pages 9-13 of the Applicant’s Response filed on June 16, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the petals of the Walish reference are not differently shaped or sized as contended by the examiner, but are instead the same size/shape, and that the two -dimensional nature and perspective of the drawings make the petals appear different in the Walish reference, and the examiner agrees.  There is no mention in the Walish reference that the petals 316, 318, 320, and 322 are intended to be of differing shapes and sizes.  Furthermore, the drawings are not clear enough to allow a person having ordinary skill in the art to conclude that they are intended to be different shapes and sizes. Thus, it must be assumed that said petals are intended to be of the same shape and size.  Therefore, the rejections of the claims under 35 U.S.C. §103 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Kiedrwoski on August 15, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, line 14, after “the loop petals,” deleted [and]
In claim 1, at the end of the claim, inserted --, and wherein the first loop petals have a substantially straight profile, and where the second loop petals have a curved profile--

Claim 5 cancelled

In claim 9, line 16, after “group of petals,” deleted [and]
In claim 9, at the end of the claim, inserted --, and wherein the first petals have a substantially straight profile, and where the second petals have a curved profile--

Claim 12 cancelled

In claim 16, line 14, after “the loop petals,” deleted [and]
In claim 16, at the end of the claim, inserted --, and wherein providing the basket device comprises the first loop petals having a substantially straight profile, and the second loop petals having a curved profile, and where the first loop petals are smaller than the second loop petals--

Claim 19 cancelled

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the Imai reference and the Diamant reference.  The Imai reference teaches a device similar to the claimed invention, but does not specifically teach the distal ends of the first loop petals being free from connection with distal ends of the second loop petals.  The Imai reference teaches the opposite.  The two sets of loop petals include a loop connection at their distal ends.  Furthermore, there was no motivation or rationale that could be found to modify the Imai reference to have the distal ends of the first and second loop petals to be free of connection from one another.  The Diamant reference also teaches a device similar to the claimed invention, but does not specifically teach the first loop petals having a substantially straight profile, and where the second loop petals have a curved profile.  The Diamant reference instead teaches both sets of loop petals having curved or bent profiles, and no motivation or rationale could be found to modify the first set of loop petals to include a straight profile.  Furthermore, the Specification of the Instant application teaches criticality for both of these features to provide the desired grasping movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/15/2022